Citation Nr: 0410218	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-11 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to 
include chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from May 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for chronic obstructive pulmonary disease (COPD).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND


In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current disability, 
the claim must be analyzed under VA administrative protocols.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  Noting the absence of specific 
statutory or regulatory guidance regarding claims for residuals of 
asbestos exposure, the United States Court of Appeals for Veterans 
Claims (Court) in McGinty observed that some guidelines for 
compensation claims based on asbestos exposure were published in 
Department of Veterans Benefits Circular 21-88-8 (DVB Circular), 
dated May 11, 1988.  The DVB Circular was subsequently rescinded 
but its basic guidelines are now found in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 (M21-1), 
Part VI, para. 7.21 (January 31, 1997).

The Court held in Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997), that the Board must follow development procedures 
applicable specifically to asbestos-related claims.  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- service 
and/or post-service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and the 
claimed disease. M21-1, Part VI, 7.21(d)(1), pp. 7-IV-3, 7-IV-4.  
VA Adjudication Procedure Manual, M21-1 further states, in 
relevant part, that "[h]igh exposure to asbestos and a high 
prevalence of disease have been noted in insulation and shipyard 
workers."

The guidelines concede that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the fibers 
may also produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, cancers of 
the gastrointestinal tract, cancers of the larynx and pharynx, and 
cancers of the urogenital system (except the prostate). See M21-1, 
Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v. 
Brown, 4 Vet. App. 523 (1993).  They note that persons with 
asbestos exposure have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, and 
that the risk of developing bronchial cancer is increased in 
current cigarette smokers who had asbestos exposure.  The 
guidelines further note that the latency period for asbestos- 
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease, and that an asbestos-related 
disease can develop from brief exposure to asbestos. M21-1, Part 
VI, 7.21(b), p. 7- IV- 3 (January 31, 1997). 

The veteran claims that he was exposed to asbestos in the Navy 
while on active duty on ships and on shore.  His DD-214 form shows 
that he was a "boiler technician and fireman" aboard ships.  This 
type of service presumes that the veteran was exposed to asbestos.  
In order to clarify whether the veteran's COPD is related to his 
asbestos exposure in service, an addendum must be made to the 
April 2002 VA examination.  The treating physician failed to 
address whether a connection exists between the veteran's current 
condition and his exposure during service.

When during the course of review, it is determined that 
clarification of the evidence is essential for a proper appellate 
decision, the case must be remanded.  38 C.F.R. § 19.9 (2003).  
Accordingly, the veteran's claim must be remanded in order that 
the examiner who prepared the April 2002 examination report can 
provide an addendum to his report.

Under the circumstances described above, additional development of 
the veteran's claim should be accomplished.  Accordingly, this 
case is remanded to the RO for the following:

1. The claims file should be returned to the examiner who 
conducted the April 2002 VA examination.  The examiner should 
provide an addendum to his April 2002 report, in which he provides 
an opinion as to whether the veteran's diagnosed COPD is at least 
as likely as not the result of the veteran's asbestos exposure 
during service.  In the event the examiner who conducted the April 
2002 examination is not available, the records should be referred 
to an appropriate alternative physician for completion of the 
aforementioned actions.

2. The RO should ensure that all provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing regulations are 
complied with.  See 38 U.S.C.A. §§  5102, 5103, 5103A (West 2002); 
38 C.F.R. §§  3.102, 3.159.  In particular, the RO should request 
that the veteran provide any evidence in the veteran's possession 
that pertains to his claim.  See 38 C.F.R. §  3.159(b).

3. After the development requested above has been completed to the 
extent possible, the RO should again review the record.  If any 
benefit sought on appeal remains denied, the appellant and 
representative should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


For the aforementioned reasons, this case is remanded to the 
regional office.







_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





